Citation Nr: 9928383	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-34 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for postoperative 
residuals of adenocarcinoma of the prostate.


REPRESENTATION

Appellant represented by:	Benjie Reed, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1997 rating decision from the Waco, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to a compensable evaluation 
for postoperative residuals of adenocarcinoma of the 
prostate.

The Board notes that in a March 1994 rating decision, the RO 
denied entitlement to a compensable evaluation for a left 
inguinal herniorrhaphy scar and for bilateral high frequency 
hearing loss.  The RO also denied entitlement to a 10 percent 
disability evaluation based upon multiple, noncompensable 
service-connected disabilities, and entitlement to service 
connection for a right inguinal herniorrhaphy and a back 
condition.  The veteran filed a notice of disagreement and a 
statement of the case was issued.  However, the veteran did 
not file a substantive appeal as to those issues.  

In an April 1997 rating decision, the RO granted service 
connection for postoperative residuals of adenocarcinoma of 
the prostate, evaluated as noncompensable.  The RO also 
denied entitlement to service connection for skin cancers and 
fungal infection.  Entitlement to a 10 percent evaluation 
based upon multiple, noncompensable service-connected 
disabilities was granted.  A notice of disagreement as to the 
issue of entitlement to service connection for skin cancers 
and fungal infection has not been received by the RO.  

In a September 2, 1997 rating decision, the RO continued a 
noncompensable evaluation for postoperative residuals of 
adenocarcinoma of the prostate and granted entitlement to 
special monthly compensation on account of the loss of a 
creative organ.  On September 23, 1997, the veteran's 
representative filed a notice of disagreement.  A timely 
substantive appeal was filed in December 1997.  

In an October 1998 rating decision, the RO continued 
noncompensable evaluations for a left inguinal hernia with 
postoperative scar and for bilateral hearing loss.  The RO 
denied entitlement to service connection for tinnitus and 
chronic sinusitis, claimed as secondary to fungus of the nose 
and ears.  The RO also determined that new and material 
evidence had not been presented to reopen the veteran's claim 
of entitlement to service connection for skin cancers and 
fungal infections.  A notice of disagreement as to that 
rating decision has not been received by the RO.  

In a June 1999 rating decision, the RO continued a 
noncompensable evaluation for a left inguinal hernia with 
postoperative scar and for bilateral hearing loss.  The RO 
also determined that service connection was not warranted for 
tinnitus.  The veteran has not at this time filed a notice of 
disagreement as to the June 1999 rating decision.

Finally, during his July 1999 hearing before a member of the 
Board, the veteran submitted additional evidence consisting 
of private laboratory results.  During the hearing, the 
veteran waived RO consideration of this additional evidence.  
Accordingly, the evidence has been considered by the Board in 
this decision.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service connected postoperative residuals 
of adenocarcinoma of the prostate are manifested by urinary 
frequency, consisting of awakening to void five or more times 
per night.




CONCLUSION OF LAW

A 40 percent evaluation is warranted for postoperative 
residuals of adenocarcinoma of the prostate.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.3, 4.7, 
4.115a, 4.115b, Diagnostic Code 7527, 7528 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board finds that the facts relevant to the 
issues on appeal have been properly developed and that the 
statutory obligation of VA to assist the veteran in the 
development of his claim has been satisfied.  38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1998).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  Separate diagnostic codes identify the various 
disabilities.  In determining the disability evaluation, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include 38 C.F.R. §§ 4.1 
and 4.2 (1998) which require the evaluation of the complete 
medical history of the claimant's condition.  These 
regulations operate to protect claimants against adverse 
decisions based on a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath, 1 Vet. App. at 593-94 (1991).  

In the instant case, the veteran is technically not seeking 
an increased rating, since his appeal arises from the 
original assessment of a disability rating.  When a veteran 
is awarded service connection for a disability and 
subsequently appeals the initial assessment of a rating for 
that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 119 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson, it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson v. West, 12 Vet. App. 
119 (1999).

The veteran's service-connected postoperative residuals of 
adenocarcinoma of the prostate are currently evaluated as 
noncompensable pursuant to 38 C.F.R. §§ 4.115a, 4.115b, 
Diagnostic Codes 7527-7528.

The evidence of record pertinent to the veteran's claim of 
entitlement to a compensable rating for postoperative 
residuals of adenocarcinoma of the prostate includes private 
treatment records dated from June 1992 to June 1999.  These 
private treatment records include a July 1995 pathology 
report reflecting diagnoses of adenocarcinoma of the 
prostate, MDAH Grade II, Gleason's score 7, left prostate, 
and adenocarcinoma of the prostate, MDAH Grade I, Gleason's 
score 6, right nodule of the prostate.  The records further 
reflect that the veteran underwent a radicle retropubic 
prostatectomy and bilateral pelvic lymph node dissection in 
October 1995.  Postoperative diagnoses of prostate cancer 
were noted.  Impressions of urgency, frequency, and nocturia 
were noted in November 1995, December 1995, June 1997, 
December 1997, and July 1998 clinical records.  A diagnosis 
of voiding dysfunction was noted in July 1998.  A July 1998 
computed tomography scan of the pelvis revealed a cyst in the 
right side of the pelvis with a benign appearance.  Private 
laboratory results dated in June 1999 reflect a serum 
testosterone result of 169.  

At his June 1997 hearing before a member of the Board, the 
veteran testified that he had to urinate five to six times 
every night and at least 10 to 12 times during the day.  The 
veteran also testified that his bladder did occasionally leak 
at night or if he sneezed or coughed hard.  (Transcript, page 
2).  The veteran stated he did not wear any type of absorbent 
material.  (Transcript, pages 3-4).  

At his July 1999 hearing before a traveling member of the 
Board, the veteran testified that he underwent radical 
prostatectomy and chemical castration in October 1995.  
(Transcript, paged 5-6).  The veteran also testified that he 
was taking medication for frequent urination.  (Transcript, 
page 8).  The veteran reported urinating approximately every 
two hours during the day and an average of five times at 
night while on medication.  (Transcript, pages 9-10).  The 
veteran stated he did not wear absorbent material or pads.  
(Transcript, page 10).  The veteran testified that his cancer 
was in remission.  (Transcript, page 13).  The veteran also 
testified that he was working.  (Transcript, pages 13-14).  

As previously noted, the veteran's postoperative residuals of 
adenocarcinoma of the prostate are currently evaluated as 
noncompensable pursuant to Diagnostic Codes 7527-7528.  
Pursuant to Diagnostic Code 7528, a 100 percent evaluation is 
warranted when the evidence indicates malignant neoplasms of 
the genitourinary system.  A note to this code section states 
that if there has been no local reoccurrence or metastasis 
following the cessation of surgical, x-ray, antineoplastic 
chemotherapy or other therapeutic procedure, then the 
disability is to be rated as voiding dysfunction or renal 
dysfunction, whichever is predominant.  A review of the 
medical evidence and hearing testimony reveals no evidence of 
reoccurrence or metastasis of the veteran's carcinoma 
subsequent to his radical retropubic prostatectomy in October 
1995.  Thus, the veteran's postoperative residuals of 
adenocarcinoma of the prostate will be evaluated under either 
voiding dysfunction, renal dysfunction, or urinary tract 
infection, whichever is predominant, pursuant to Diagnostic 
Codes 7527 and 7528.  The symptomatology is evaluated 
pursuant to 38 C.F.R. § 4.115a (ratings of the genitourinary 
system-dysfunctions).  See 38 C.F.R. § 4.115a.

The veteran's postoperative residuals of adenocarcinoma of 
the prostate are most appropriately evaluated in terms of 
voiding dysfunction, as there is no medical evidence of 
record reflecting either renal dysfunction or urinary tract 
infection.  Voiding dysfunction is rated under the three 
subcategories of urine leakage, urinary frequency, and 
obstructed voiding.  Urine leakage involves ratings ranging 
from 20 to 60 percent.  A 60 percent evaluation contemplates 
continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day.  A 40 
percent evaluation is warranted for leakage requiring the 
wearing of absorbent materials which must be changed 2 to 4 
times per day.  A 20 percent evaluation contemplates leakage 
requiring the wearing of absorbent materials which must be 
changed less than 2 times per day.  See 38 C.F.R. § 4.115a.

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A 40 percent rating is warranted for a daytime 
voiding interval of less than one hour, or awakening to void 
5 or more times per night.  A 20 percent evaluation 
contemplates a daytime voiding interval of between one and 
two hours, or awakening to void three to four times per 
night.  A daytime voiding interval of between two and three 
hours, or awakening to void two times per night warrants a 10 
percent evaluation.  See 38 C.F.R. § 4.115a.

Finally, obstructed voiding entails ratings ranging from 
noncompensable to 30 percent.  A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  A 10 percent rating is warranted 
for marked obstructive symptomatology (hesitancy, slow or 
weak stream, decreased force of stream) with any one or 
combination of the following:  (1) post-void residuals 
greater than 150 cubic centimeters (cc's); (2) uroflowmetry; 
markedly diminished peak flow rate (less than 10 cc's per 
second); (3) recurrent urinary tract infections secondary to 
obstruction; (4) stricture disease requiring periodic 
dilatation every 2 to 3 months.  A noncompensable evaluation 
is warranted for obstructive symptomatology with or without 
stricture disease requiring dilatation 1 to 2 times per year.  
See 38 C.F.R. § 4.115a.

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (1998).

Following a review of the pertinent evidence of record, the 
Board concludes that the veteran's postoperative residuals of 
adenocarcinoma of the prostate are most appropriately 
evaluated as 40 percent disabling on the basis of urinary 
frequency, as defined by 38 C.F.R. § 4.115a.  The veteran did 
testify that he awakened to void an average of five times a 
night.  The Board finds the veteran's testimony to be 
consistent with the medical evidence presented, which 
reflects impressions of urgency, frequency, and nocturia as 
well as a diagnosis of voiding dysfunction.  Because the 
veteran testified that he did not require absorbent materials 
for urinary incontinence, a 60 percent evaluation under 
voiding dysfunction is not warranted.

The Board notes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 (1998) specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  In the 
present case, there is no evidence the veteran's disability 
results in marked interference with employment or frequent 
periods of hospitalization.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in the absence of an 
exceptional or unusual disability picture.  

The Board concludes by noting that although the decision 
herein included consideration of the Court's decision in 
Fenderson, the veteran has not been prejudiced by such 
discussion.  Case law provides that when the Board addresses 
in its decision a question that had not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).



ORDER

A 40 percent disability evaluation for postoperative 
residuals of adenocarcinoma of the prostate is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

